COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00171-CV


Ross Mandel and Lea Mandel                §   From the 431st District Court

                                          §   of Denton County (2011-0490-431)
v.
                                          §   October 2, 2014

Lewisville Independent School             §   Opinion by Justice Gardner
District; County of Denton, Texas;
and City of Plano

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Ross Mandel and Lea Mandel shall pay all of the

costs of this appeal and that these costs be paid from the cash deposit in lieu of

bond made with the clerk of the trial court, for which let execution issue. The

clerk of the trial court shall refund the remainder of this cash deposit in lieu of

bond to Ross Mandel and Lea Mandel.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Anne Gardner________________
                                          Justice Anne Gardner